 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9   Armando A. Marroquin,                          No. CV16-01667-PHX-DGC (BSB)
10                        Plaintiff,
11   v.                                             ORDER
12
     Yolanda Fernandez-Carr, et al.,
13
                          Defendants.
14
15         Plaintiff Armando A. Marroquin brought this civil rights action pursuant to
16   42 U.S.C. § 1983. Doc. 14. On March 4, 2019, the Court granted summary judgment in
17   favor of Defendants on all claims except Plaintiff’s Eighth Amendment claims in Counts
18   5 and 6. See Doc. 93 at 22. The Court did not rule on whether Plaintiff was entitled to
19   compensatory and punitive damages, and will now deny Defendants’ motion as to those
20   damages claims.
21         Defendants’ memorandum on setting trial cites their summary judgment motion and
22   reasserts that Plaintiff is not entitled to compensatory damages for mental and emotional
23   injuries because he has not alleged and cannot show a compensable physical injury.
24   Docs. 96 at 4; 78 at 18-19. Prisoner litigants cannot recover damages “for mental or
25   emotional injury suffered while in custody without a prior showing of physical injury.” 42
26   U.S.C. § 1997e(e). The prior physical injury “need not be significant but must be more
27   than de minimis.” Oliver v. Keller, 289 F.3d 623, 627 (9th Cir. 2002); Grenning v. Miller-
28   Stout, 739 F.3d 1235, 1238 (9th Cir. 2014) (clarifying that “Section 1997e(e) applies only
 1   to claims for mental and emotional injury”); see also Preayer v. Ryan, No. CV-15-00069-
 2   PHX-DGC, 2017 WL 2351601, at *1-*5 (D. Ariz. May 31, 2017) (discussing Oliver and
 3   its application among courts).
 4          Plaintiff alleges that he was denied toilet paper, disinfectant, shampoo, soap,
 5   deodorant, and all means to clean his cell floor, sink, and toilet for six months. Doc. 14 at
 6   12-13. He alleged under “Injury” that Defendants subjected him to inhumane conditions,
 7   a substantial risk of serious harm, and physical, psychological, and emotional torture for
 8   six months. Id. To the extent Plaintiff seeks compensatory damages for mental and
 9   emotional injuries, the Court concludes that Plaintiff has alleged he suffered a prior
10   physical injury from the six-month deprivation of basic cell-cleaning and hygienic supplies
11   to care for his physical well-being and immediate environment.
12          Defendants argue that Plaintiff is not entitled to recover punitive damages. Docs. 96
13   at 4; 78 at 19. “[A] jury may award punitive damages under section 1983 either when a
14   defendant’s conduct was driven by evil motive or intent, or when it involved a reckless or
15   callous indifference to the constitutional rights of others.” Dang v. Cross, 422 F.3d 900,
16   807 (9th Cir. 2005) (internal quotation marks omitted). “[O]ppressive conduct is [also] a
17   proper predicate for punitive damages under § 1983.” Id. at 809. As the Court held with
18   respect to deliberate indifference, a factfinder could reasonably find that Defendants’
19   withholding of hygiene necessities for six months constituted a reckless or callous
20   indifference to Plaintiff’s constitutional rights. See Doc. 93 at 13-17. The same dispute of
21   fact precludes judgment on Plaintiff’s punitive damages claim.
22          IT IS ORDERED that Defendants motion for summary judgment (Doc. 78 at 18-
23   19) on Plaintiff’s claims for compensatory and punitive damages is denied.
24          Dated this 9th day of July, 2019.
25
26
27
28



                                                 -2-
